DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Brown on August 31, 2022.

The following amendments were discussed and agreed to by Applicant:
(Currently amended) A method of promoting normal urinary function, comprising administering to a person in need thereof saw palmetto oil having about 3% w/w β-sitosterol, wherein said saw palmetto oil is administered at a dosage of about 400 mg/kg body weight, and wherein administering said saw palmetto oil promotes normal urinary function in said person and reduces serum testosterone in said person by about 33%.
(Canceled)
(Previously presented)  The method of claim [[19]] 18, wherein said person is experiencing frequent and/or urgent need to urinate, increased frequency of urination, difficulty starting urination, weak urine stream, urine stream that stops and starts, dribbling at the end of urination, involuntary urination, painful urination, inability to completely empty the bladder, urinary tract infection, inability to urinate, blood in the urine, [[and]] or combinations thereof.

Reasons for Allowance
 The claimed invention of “a method of promoting normal urinary function, comprising administering to a person in need thereof saw palmetto oil having about 3% w/w β-sitosterol, wherein said saw palmetto oil is administered at a dosage of about 400 mg/kg body weight, and wherein administering said saw palmetto oil promotes normal urinary function in said person and reduces serum testosterone in said person by about 33%” is novel and non-obvious. The closest prior art is due to Strum (Life Extension Magazine, 2005) of record. Strum teaches studies indicate that beta-sitosterol consistently improves urinary symptoms related to prostate enlargement. Strum does not teach a 3% composition of -sitosterol as required by the instant claims or a dosage of about 400 mg/kg body weight. Applicant convincingly exhibits unexpected results wherein the 200 mg/kg body weight dosage and the 400 mg/kg body weight dosage had similar effects on the inhibition of prostate growth (see FIG. 1), yet the 400 mg/kg body weight dosage had nearly twice the efficacy in reducing serum testosterone.

    PNG
    media_image1.png
    465
    685
    media_image1.png
    Greyscale

 	The unexpected results of the invention further demonstrated by the effect of the claimed saw palmetto oil on serum testosterone when administered at a dosage of about 400 mg/kg body weight. Applicant surprisingly discovered that this dosage showed a synergistic effect on serum testosterone compared to a 200 mg/kg body weight dosage. The 400 mg/kg body weight dosage was also shown to be approximately as effective as pharmaceutical Finasteride, (see e.g. Example 3 and FIG. 2).

    PNG
    media_image2.png
    446
    659
    media_image2.png
    Greyscale

 	Furthermore, Applicant demonstrates a significant change in prostate growth inhibition in compositions with saw palmetto oil with 3% w/w -sitosterol (VISPO) as compared to saw palmetto oil (SPO) alone (Table 2).

    PNG
    media_image3.png
    492
    630
    media_image3.png
    Greyscale

 	Additionally, Applicant’s filing of Terminal Disclaimers over US Patents 10,960,014 circumvents an obviousness-type double patenting rejection.
Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Claims 18 and 20-23 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627